DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 7 directed to invention non-elected without traverse.  Accordingly, claim 7 been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 is cancelled.	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Nasu [US 20140295083] teaches a film forming [title] by sequentially supplying a plurality of kinds of reaction gases that react with each other to a substrate in a process vessel in a vacuum (atomic layer deposition process) [0003; 0009], and providing a reaction gas supply passage continuously [0032] and laminating a reaction product thereon [0042] the method comprising: forming a film by sequentially performing operations for each of the plurality of kinds of reaction gases [abstract], storing the reaction gas in a storage part provided in the reaction gas supply passage (retaining tank) [abstract; Fig. 2]; to raise a pressure in the storage part to a first pressure and discharging the reaction gas from the storage into the process vessel [abstract] and purging by storing a purge gas in the storage part of the reaction gas supply passage to raise the pressure in the storage part to a second pressure higher than the first pressure and discharging the purge gas from the storage part into the process vessel [0049, 0051] and wherein the purging operations can be repeated [abstract]. However, Nasu fails to teach a flow rate of the counter gas supplied into the process vessel via the flow path in the purging is smaller than a flow rate of the counter gas supplied into the process vessel in the forming the film. 
Sato [US 20150155201] teaches inert gas supplied to the process chamber is tightened to decrease the flow rate of the inert gas, such that the residual gas is prevented flow back [0124] and another purge gas can be added to increase the efficiency of exhausting or removing the residual gas during purging [0125], whereas the flow of the inert gas is opened during the flow of the reactants [0127]. However, Sato fails to teach a flow rate of the counter gas supplied into the process vessel via the flow path in the purging is smaller than a flow rate of the counter gas supplied into the process vessel in the forming the film. 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.
Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 112, second paragraph, is withdrawn due to Applicant’s amendments.
The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments and arguments filed on 7/12/22.
The obviousness type double patenting rejection is withdrawn due to Applicant’s amendments and arguments filed on 7/12/22; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715